Citation Nr: 0718116	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1960 to 
March 1963.  
    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran testified at a 
Travel Board hearing in February 2007. 


FINDINGS OF FACT

1.  The veteran has an anxiety disorder that is not related 
to a disease or injury during his active service, and was not 
manifest within one year of service.  

2.  The veteran is not currently diagnosed with PTSD.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not established.  38 U.S.C.A. §§ 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses).

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

As to his PTSD claim, the veteran contends that he suffers 
from PTSD as the result of several noncombat-related 
stressors that occurred during his service in Berlin, Germany 
during the Cuban missile crisis.  Service personnel records 
(SPRs) do confirm that the veteran served in Berlin, Germany 
in the early 1960s.  The veteran provided details about his 
stressors in his December 2006 substantive appeal, VA 
psychology treatment notes, and during his Travel Board 
hearing testimony.  
  
First, he states he saw German civilians shot and killed 
while trying to cross the Berlin Wall.  This occurred 
approximately once a week for five months.  Second, he states 
that while crossing though East Germany in order to get to 
Berlin, he was held captive by East German soldiers for half 
a day in January or February of 1963.  Per VA treatment notes 
dated in 2004 and 2005, the veteran reports nightmares, 
flashbacks, hallucinations, depression, and constant anxiety 
as the result of these incidents. 

Initially, it is neither alleged nor shown that the claimed 
stressors are related to combat.  Thus, the combat 
presumption in connection with PTSD is not for application.  
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 395.

Upon review of the evidence, the Board finds that the claims 
folder does not contain medical evidence diagnosing PTSD in 
accordance with VA regulations.  38 C.F.R. § 3.304(f).  
Specifically, VA treatment reports from April 2004 through 
September 2005 indicate that the veteran received treatment, 
counseling, and medication through a VA psychologist, 
"G.D.," Ph.D., and a VA physician, "I.P.," M.D.  Both 
diagnosed the veteran with an anxiety disorder, not otherwise 
specified.  However, neither diagnosed the veteran with PTSD.  

In fact, per the initial consultation with Dr. G.D. in April 
2004, it was noted initially to "rule out" PTSD.  Dr. G.D. 
noted nightmares associated with his military service, but 
found that it was not clear if the veteran met the other 
criteria for PTSD.  Dr. G.D. continued to treat the veteran 
for the next year, but did not diagnosis the veteran with 
PTSD.  In fact, VA treatment notes showed intercurrent 
stressors in the veteran's life to include his wife's 
sickness, his son's post-service death, his retirement from 
carpentry to care for his wife, and financial issues.  

In this regard, in an April 2005 treatment note, Dr. G.D. 
opined that the veteran's military-related nightmares may be 
related to stress he experiences in the present.  Overall, 
the absence of a diagnosis of PTSD in the claims folder 
provides clear evidence against his claim. 

Simply stated, while there are indications of some limited 
PTSD symptoms sometimes noted in the record, the Board finds 
that the post-service medical record, overall, provides 
evidence against a finding that the veteran has PTSD at this 
time.  

The Board acknowledges the veteran's assertion at the Travel 
Board hearing that Dr. I.P. opined to the veteran that he has 
PTSD associated with his military service.  However, VA 
treatment notes from Dr. I.P. herself do not support this 
assertion as there is no diagnosis of PTSD.  Further, "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In addition, with regard to the German civilian casualties 
near the Berlin Wall, corroboration or verification of this 
alleged stressor is not feasible, such that a referral to the 
Joint Services Records Research Center (JSRRC) is not 
warranted.  As to the detainment by East German soldiers, 
there is no prima facie evidence of a diagnosis of PTSD, such 
that a referral to the JSRRC for this stressor is again not 
warranted.

The veteran also asserts that his current anxiety disorder is 
related to his military service in the early 1960s.   

In this regard, service medical records (SMRs) from the early 
1960s are negative for any complaint, treatment, or diagnosis 
of any anxiety disorder.  In fact, the first evidence of any 
treatment for psychiatric problems in the claims folder is 
from 2004, over 40 years after discharge from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The Board 
finds that the post-service treatment record provides 
evidence against this claim. 

Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for disorder seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  Nor may service 
connection may be established on a presumptive basis for a 
psychosis seen within one year of discharge.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. §§ 3.307, 3.309. 

As to a nexus to service, there is no competent evidence of a 
nexus between his currently diagnosed anxiety disorder and 
his military service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The initial VA 
psychological consult does mention that the veteran has had 
feelings of anxiety for "many years."  However, as 
discussed above, VA treatment notes document intercurrent 
post-service stressors in the veteran's life to include his 
spouse's recent sickness, his son's post-service death, his 
retirement from carpentry to care for his spouse, and 
financial issues.  All of these post-service stressors are 
continually mentioned by VA providers in the context of 
treatment for his anxiety disorder, and provide evidence 
against the claim.  Overall, service and post-service medical 
records do not support the veteran's contentions and provide 
evidence against this claim.     

Finally, neither the veteran nor his representative, without 
evidence showing that he or she has medical training or 
expertise, is competent to offer a diagnosis or an opinion as 
to medical etiology.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Simply 
stated, neither the veteran nor his representative can 
competently diagnose the veteran with PTSD or another 
psychiatric disorder and then state that they are the result 
of active service decades ago.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 
5107(b).  A medical diagnosis of PTSD in accordance with DSM-
IV is not present in the record, and there is no evidence of 
any other psychiatric disorder in-service or many decades 
thereafter.  Service connection for PTSD is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated March 2005 and 
November 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

With regard to the first element of notice, March 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

Notwithstanding this fact, most recently, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial.  In other words, any error in the 
timing of VCAA notice or the content of the four elements of 
VCAA notice is presumed prejudicial, and the VA has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for Dingess notice has been rebutted in this 
case by the following: (1) based on the communications sent 
to the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.  

Specifically, the veteran submitted lay statements and 
hearing testimony showing actual knowledge of the evidence 
required for his service connection claim.  In addition, the 
actual notices provided by the VA are clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to prove the claim.  In 
November 2005, the veteran acknowledged receipt of a VCAA 
notice letter by indicating that he had no further evidence 
to submit. Overall, even though the VA, under Sanders, may 
have erred by relying on a post-decisional Dingess letter to 
conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, and relevant VA treatment records.  The 
veteran testified at a February 2007 Board hearing that was 
scheduled for him.  In March 2005, the RO provided the 
veteran with a PTSD stressor questionnaire, which the veteran 
did not complete.  

Although the veteran has requested a VA etiology examination 
for his acquired psychiatric disorder claim, the standards of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in 
this case.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  SMRs and post-service records are negative 
for any psychiatric disorder until decades after service.  
With respect to the PTSD claim, absent any current diagnosis 
of PTSD related to his claimed in-service stressors, an 
examination is not warranted.  As a whole, service and post-
service medical records provide no basis to grant the claim, 
and in fact provide strong evidence against the claim, such 
that no basis for a VA examination is warranted.  Thus, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


